El Juez Peesidente Se. Heenández,
"emitió la opinión del tribunal.
El presente caso se originó en la Corte Municipal de Ba-yamón entre Luis Oyóla, demandante, y Sucesión de Segundo Andrade o Miranda, demandada, sobre cobro de $359.60, y del mismo conoció en grado de apelación mediante celebra-ción de nuevo juicio, la Corte de Distrito de San Juan, Sec-ción Primera, la que por sentencia dictada y registrada en 15 de mayo de 1920 desestimó la demanda, cuya sentencia fué notificada a la parte demandante dos días después, o sea, en 17 de mayo citado.
Contra la anterior sentencia interpuso la demandante re-curso de apelación para ante esta Corte Suprema, que fné registrado en la Secretaría de la corte de distrito en 12 de junio de 1920.
*2En tramitación elidió recurso, la parte apelada lia pre-sentado moción para que se desestime por el fundamento de haber sido interpuesto fuera del término prevenido por el artículo 295 del Código de Enjuiciamiento Civil tal como fué enmendado por la Ley de 9 de marzo de 1905.
Ordena dicho artículo enmendado que podrá establecerse apelación para ante el Tribunal Supremo de una sentencia de una corte de distrito dictada en apelación interpuesta contra resolución de una corte inferior dentro de los quince días después de registrada- dicha sentencia, si el valor de la cosa reclamada o cuantía de la sentencia sin comprender frutos o intereses, excediera de $300, y la sección segunda de la Ley de 9 de marzo de 1911, para enmendar los artículos 92, 123, 227 y 299 del Código de Enjuiciamiento Civil dispone que en todos los casos en que se pueda establecer recurso de apelación se notifique por escrito la sentencia o resolución apelable a la parte perjudicada y una vez archivada copia de dicha notificación en los autos, el término para establecer el recurso de apelación empieza a correr desde la fecha del archivo de dicha notificación en los autos.
Como del record aparece que la sentencia fué notificada a la parte demandante en 17 de mayo de 1920 y que la ape-lación fué registrada en 12 de junio, es claro que el recurso fué interpuesto veintiséis días después de la notificación de la sentencia y por tanto cuando ya había transcurrido el tér-mino de quince días señalado por la ley para su interpo-sición.
Procede declarar con lugar la moción de la parte apelada y desestimar el recurso de apelación interpuesto contra la sentencia de 15 de mayo de 1920, comunicándose en forma debida a la corte inferior a los fines procedentes.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.